Case 2:15-bk-28443-NB Doc 414-3 Filed 01/09/19 Entered 01/09/19 15:36:34   Desc
                 Exhibit 3 - Plan Trust Operating Budget Page 1 of 2




                         EXHIBIT 3
Case 2:15-bk-28443-NB Doc 414-3 Filed 01/09/19 Entered 01/09/19 15:36:34                                   Desc
                 Exhibit 3 - Plan Trust Operating Budget Page 2 of 2


                                                  Exhibit 3

                                      Plan Trust Operating Budget
                                               2019-2020

 Year 1
 Income from Survivor

 $1,800,000

  Expense Categories                               Est. Budget
  Trustee                                       $70,0001
  General Administrative                        $85,000
  State Court Litigation                        $500,0002
  Other Claim Investigations/Litigation         $125,000
  Total                                         $780,0003 4


 Year 2
 Income from Survivor

 $1,800,000

  Expense Categories                                Est. Budget
  Trustee Fees                                  $70,000
  General Administrative                        $85,000
  State Court Litigation                        $500,000
  Other Claim Investigations/Litigation         $125,000
  Total                                         $780,000




         1
             Compensation set forth in Plan Trust Agreement.
         2
            State Court Litigation budget is based on the amount requested by Britton and Cloudbreak in
 their Motion for Attorney’s Fees and Costs filed in the State Court Litigation on April 11, 2016.
         3
             To the extent funds are not fully utilized in Year 1 after funds flow through the waterfall set
 froth in the Plan Trust Agreement, including funding the Britton Supplemental Reserve, they will roll
 over to Year 2.
         4
            To the extent there are insufficient funds for the Plan Trustee to perform his obligations under
 the Plan Trust, the Plan Trustee may seek Britton’s consent or seek approval from the Bankruptcy Court
 for additional funds.
